Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162307(23)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LAPEER PLATING & PLASTICS, INC.,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                 Megan K. Cavanagh,
           Appellee,                                                                                                    Justices
                                                                    SC: 162307
  v                                                                 COA: 354215
                                                                    Oakland CC: 2018-165832-CB
  GLOBAL PARTS, INC.,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff/counterdefendant-appellee to
  extend the time for filings its answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before January 28, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 18, 2020

                                                                               Clerk